Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT
AMENDMENT NO. 3, dated as of January 17, 2014 (this “Amendment”), by and among
the Borrower, the Guarantors, the Required Lenders and the Administrative Agent,
to the Credit Agreement, dated as of May 16, 2011, as amended by Amendment No. 1
as of March 7, 2013, and Amendment No. 2, dated as of September 20, 2013, among
EPICOR SOFTWARE CORPORATION (F/K/A EAGLE PARENT, INC.), a Delaware corporation
(the “Borrower”), EGL HOLDCO, INC., a Delaware corporation, ROYAL BANK OF
CANADA, as administrative agent and collateral agent, and each lender from time
to time party thereto (as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement unless otherwise defined herein.
W I T N E S S E T H:
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower desires
to create a new class of Term B-2 Loans as Refinancing Term Loans pursuant to
Section 2.14 of the Credit Agreement having identical terms with, having the
same rights and obligations under the Loan Documents as and in the aggregate
principal amount equal to the aggregate principal amount of Term B-1 Loans plus
fees and expenses incurred in connection with this Amendment, as set forth in
the Credit Agreement and Loan Documents, except as such terms are amended
hereby;
WHEREAS, each Term B-1 Lender that executes and delivers a consent to this
Amendment substantially in the form of Exhibit A hereto (a “Consent”) and
selects the cashless rollover option shall be deemed, upon effectiveness of this
Amendment, to have converted all (or such lesser amount allocated to it by the
Amendment No. 3 Arranger) of its Term B-1 Loans into Term B-2 Loans, and such
Lender shall thereafter become a Term B-2 Lender;
WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B (a “Joinder”) as an Additional Term B-2
Lender will make Term B-2 Loans to the Borrower in the amount set forth on the
signature page of such Person’s Joinder on the effective date of this Amendment,
the proceeds of which will be used by the Borrower to repay in full the
aggregate outstanding principal amounts of Non-Converted Term B-1 Loans and to
pay fees and expenses incurred in connection with this Amendment;
WHEREAS, the Loan Parties and Required Lenders, after giving effect to the
conversion of Term B-1 Loans into Term B-2 Loans and the borrowing of the
Additional Term B-2 Loans, wish to make certain other amendments to the Credit
Agreement;
NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I

Amendments




--------------------------------------------------------------------------------



Section 1.1.    Amendments Relating to Term B-2 Loans. Subject to the occurrence
of the Amendment No. 3 Effective Date:
(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:
“Additional Term B-2 Commitment” means, with respect to an Additional Term B-2
Lender, the commitment of such Additional Term B-2 Lender to make an Additional
Term B-2 Loan on the Amendment No. 3 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B-2 Lender to Amendment No. 3.
“Additional Term B-2 Lender” means a Person with an Additional Term B-2
Commitment to make Additional Term B-2 Loans to the Borrower on the Amendment
No. 3 Effective Date, which for the avoidance of doubt may be an existing Term
B-1 Lender, and which shall constitute a “Lender” under the Credit Agreement as
of the Amendment No. 3 Effective Date.
“Additional Term B-2 Loan” means a Loan that is made pursuant to Section
2.01(e)(ii) of the Credit Agreement on the Amendment No. 3 Effective Date.
“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of January
17, 2014.
“Amendment No. 3 Arranger” means Bank of America, N.A., as sole lead arranger
and sole lead book-running manager in connection with Amendment No. 3.
“Amendment No. 3 Effective Date” means January 17, 2014, the date of
effectiveness of Amendment No. 3.
“Converted Term B-1 Loans” means each Term B-1 Loan (or portion thereof) as to
which the Lender thereof has consented to convert into a Term B-2 Loan and the
Amendment No. 3 Arranger has allocated into a Term B-2 Loan.
“Non-Converted Term B-1 Loan” means each Term B-1 Loan (or portion thereof)
other than a Converted Term B-1 Loan.
“Term B-2 Borrowing” means a borrowing consisting of Term B-2 Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term B-2 Lenders pursuant to Section 2.01(e).
“Term B-2 Commitment” means, with respect to a Lender, (x) such Lender’s
Additional Term B-2 Commitment and (y) the agreement of such Lender to convert
100% of the principal amount of its Term B-1 Loans (or such lesser amount
allocated to it by the Amendment No. 3 Arranger) into an equal principal amount
of Term B-2 Loans on the Amendment No. 3 Effective Date.

-2-

--------------------------------------------------------------------------------



“Term B-2 Lender” means an Additional Term B-2 Lender or a Lender with a Loan
that is deemed made pursuant to Section 2.01(e)(i).
“Term B-2 Loan” means an Additional Term B-2 Loan or a Loan that is deemed made
pursuant to Section 2.01(e)(i).
(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating clause (a) thereof in its
entirety as follows:
“(a)
(i) for Eurocurrency Rate Loans that are Term B-2 Loans, 3.00%, and (ii) for
Base Rate Loans that are Term B-2 Loans, 2.00%, and”

(c)    The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the last sentence thereof with the
following:
“Notwithstanding any provision to the contrary in the Credit Agreement, the
applicable Eurocurrency Rate in respect of Term B-2 Loans shall at no time be
less than 1.00% per annum.”
(d)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“‘Maturity Date’ means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date and (b) with respect to the Term B-2
Loans, the seventh anniversary of the Closing Date; provided that if either such
day is not a Business Day, the Maturity Date shall be the Business Day
immediately preceding such day.”
(e)    The definition of “Term Borrowing” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“‘Term Borrowing’ means a Term B Borrowing, a Term B-1 Borrowing, a Term B-2
Borrowing or a borrowing in respect of Incremental Term Loans, as the context
requires.”
(f)    The definition of “Term Lender” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“‘Term Lender’ means, at any time, any lender that has a Term B Commitment, a
Term B Loan, a Term B-1 Commitment, a Term B-1 Loan, a Term B-2 Commitment, a
Term B-2 Loan or an Incremental Term Loan at such time.”
(g)    The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“‘Term Loan’ means a Term B Loan, Term B-1 Loan, Term B-2 Loan or Incremental
Term Loan, as the context requires, including any Extended Term Loan.”

-3-

--------------------------------------------------------------------------------



(h)    All references to “Term B-1 Borrowing,” “Term B-1 Commitment,” “Term B-1
Lender” and “Term B-1 Loan” in the Loan Documents shall be deemed to be replaced
with “Term B-2 Borrowing,” “Term B-2 Commitment,” “Term B-2 Lender” and “Term
B-2 Loan,” respectively (unless the context otherwise requires, including,
without limitation, with respect to the definitions of “Term B-1 Borrowing,”
“Term B-1 Commitment,” “Term B-1 Lender” and “Term B-1 Loan,” Section 2.01(b) of
the Credit Agreement, Section 2.06(b) of the Credit Agreement, Section 5.17 of
the Credit Agreement and Section 6.12 of the Credit Agreement).
(i)    Section 2.01 of the Credit Agreement is hereby amended by adding the
following paragraph (e) to such Section:
“(e)    (i)    Subject to the terms and conditions hereof and of Amendment
No. 3, each Term B-1 Lender severally agrees to convert its Converted Term B-1
Loans into a like principal amount of Term B-2 Loans on the Amendment No. 3
Effective Date. All Term B-2 Loans made on the Amendment No. 3 Effective Date by
Lenders of Converted Term B-1 Loans will have the Types and Interest Periods
specified in the Committed Loan Notice delivered in connection therewith. All
accrued and unpaid interest on the Converted Term B-1 Loans to, but not
including, the Amendment No. 3 Effective Date shall be payable on the Amendment
No. 3 Effective Date, but no amounts under Section 3.05 shall be payable in
connection with such conversion.
(ii)    Subject to the terms and conditions hereof and of Amendment No. 3, each
Additional Term B-2 Lender severally agrees to make an Additional Term B-2 Loan
to the Borrower on the Amendment No. 3 Effective Date in the principal amount
equal to its Additional Term B-2 Commitment on the Amendment No. 3 Effective
Date. The Borrower shall prepay the aggregate principal amount of the
Non-Converted Term B-1 Loans with a like amount of the aggregate gross proceeds
of the Additional Term B-2 Loans, concurrently with the receipt thereof. All
Additional Term B-2 Loans will have the Types and Interest Periods specified in
the Committed Loan Notice delivered in connection therewith. All accrued and
unpaid interest on the Non-Converted Term B-1 Loans to, but not including, the
Amendment No. 3 Effective Date shall be payable on the Amendment No. 3 Effective
Date and the Borrower will make any payments required under Section 3.05 with
respect to the Non-Converted Term B-1 Loans in accordance therewith.
(iii)    The Term B-2 Loans shall have the same terms as the Term B-1 Loans as
set forth in the Credit Agreement and the Loan Documents before giving effect to
Amendment No. 3, except as modified by Amendment No. 3; it being understood that
the Term B-2 Loans (and all principal, interest and other amounts in respect
thereof) will constitute

-4-

--------------------------------------------------------------------------------



“Obligations” under the Credit Agreement and the other Loan Documents and shall
have the same rights and obligations under the Credit Agreement and Loan
Documents as the Term B-1 Loans prior to the Amendment No. 3 Effective Date,
except as explicitly modified by Amendment No. 3.”
(j)    Section 2.05(a) of the Credit Agreement is hereby amended by replacing
the last sentence of the first paragraph thereof with the following:
“Notwithstanding the foregoing provisions of this Section 2.05(a) or anything in
this Agreement or any other Loan Document to the contrary, in the event that, on
or prior to the date that is six months following the Amendment No. 3 Effective
Date, the Borrower (i) makes any prepayment of Term Loans in connection with any
Repricing Transaction or (ii) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term Lenders, (x) in the case
of clause (i), a prepayment premium of 1.0% of the amount of the Term Loan being
prepaid and (y) in the case of clause (ii), an amount equal to 1.0% of the
aggregate amount of the applicable Term Loans outstanding immediately prior to
such amendment.”
(k)    Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“The Term B-2 Commitment of each Term B-2 Lender shall be automatically and
permanently reduced to $0 upon the making of such Term B-2 Lender’s Term Loans
pursuant to Section 2.01(e)(i).”
(l)    Section 2.07(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(b)    Term Loans. Subject to adjustment as a result of the application of
prepayments in accordance with Section 2.05, in each case, solely to the extent
of any such amounts applied to the prepayment of the Term Loans, the Borrower
shall repay to the Administrative Agent for the ratable account of the Term B-2
Lenders on each date set forth below a principal amount of Term B-2 Loans equal
to (x) the outstanding principal amount of Term B-2 Loans immediately after the
Amendment No. 3 Effective Date multiplied by (y) the percentage set forth below
opposite such date:

-5-

--------------------------------------------------------------------------------



Date
Term B-2 Loan 
Repayment Amount
March 31, 2014
0.25
%
June 30, 2014
0.25
%
September 30, 2014
0.25
%
December 31, 2014
0.25
%
March 31, 2015
0.25
%
June 30, 2015
0.25
%
September 30, 2015
0.25
%
December 31, 2015
0.25
%
March 31, 2016
0.25
%
June 30, 2016
0.25
%
September 30, 2016
0.25
%
December 31, 2016
0.25
%
March 31, 2017
0.25
%
June 30, 2017
0.25
%
September 30, 2017
0.25
%
December 31, 2017
0.25
%
March 31, 2018
0.25
%
May 16, 2018
95.75
%



(m)    Section 5.17 of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“The proceeds of the Term B-2 Loans shall be used to refinance the Term B-1
Loans and to pay fees and expenses incurred in connection with Amendment No. 3.”
(n)    Section 6.12 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Section 6.12    Use of Proceeds. Use the proceeds of (i) any Credit Extension
(other than a Credit Extension of Term B-1 Loans or Term B-2 Loans), whether
directly or indirectly, in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement and (ii) any Credit Extension of Term
B-2 Loans to refinance the Term B-1 Loans and to pay fees and expenses incurred
in connection with Amendment No. 3.”
Section 1.2.    Other Amendments. Subject to the occurrence of the Amendment No.
3 Effective Date, the Required Lenders after giving effect to the conversion of
Term B-1 Loans into Term B-2 Loans and the borrowing of the Additional Term B-2
Loans hereby agree as follows:
(a)    Section 7.09(a) is hereby amended and restated in its entirety as
follows:
“prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Subordinated Debt (it being understood that

-6-

--------------------------------------------------------------------------------



payments of regularly scheduled interest and mandatory prepayments under such
Subordinated Debt Documents shall be permitted), except for (i) the refinancing
thereof with the Net Cash Proceeds of any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing), (ii) the conversion thereof
to Equity Interests (other than Disqualified Equity Interests) of Borrower or
any of its direct or indirect parents (or, after a Qualifying IPO, any
Intermediate Holding Company), and (iii) so long as no Event of Default shall
have occurred and be continuing or would result therefrom, prepayments,
redemptions, purchases, defeasances and other payments thereof prior to their
scheduled maturity in an aggregate amount not to exceed (A) $40,000,000 plus (B)
the Available Amount (provided that, with respect to any prepayments,
redemptions, purchases, defeasances and other payments made pursuant to this
clause (B), at the time of any such payment, in the case of any such payment in
an amount in excess of $15,000,000, the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
demonstrating the calculation of the Available Amount) plus (C) additional
amounts so long as, after giving Pro Forma Effect thereto, the First Lien Senior
Secured Leverage Ratio would not exceed 3.50:1.00.”; and
(b)    Section 7.09(b) is hereby amended and restated in its entirety as
follows:
“Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of the Subordinated Debt Documents without the
consent of the Required Lenders (not to be unreasonably withheld or delayed).”
ARTICLE II    

Conditions to Effectiveness
This Amendment shall become effective on the date (the “Amendment No. 3
Effective Date”) on which:
(c)    The Administrative Agent (or its counsel) shall have received from (i)
each Term B-1 Lender with a Term B-2 Commitment, (ii) the Administrative Agent,
(iii) each Loan Party and (iv) the Required Lenders, (x) a counterpart of this
Amendment signed on behalf of such party, (y) a Consent or (z) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement or a
Consent) that such party has signed a counterpart of this Agreement or a
Consent. The Administrative Agent shall have received from each Additional Term
B-2 Lender an executed counterpart to the applicable Joinder.
(d)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer on the Amendment No. 3
Effective Date, a written opinion of Kirkland & Ellis LLP, New York counsel to
the Loan Parties (A) dated as of the Amendment No. 3 Effective Date, (B)
addressed to each L/C Issuer on the Amendment No. 3 Effective Date, the
Administrative Agent, the Collateral Agent

-7-

--------------------------------------------------------------------------------



and the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent.
(e)    The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (1), (2) and (3) below:
(1)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent organizational
documents, including all amendments thereto, of each Loan Party (A) in the case
of a corporation, certified as of a recent date by the Secretary of State (or
other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official) or (B)
in the case of a partnership or limited liability company, certified by the
Secretary or Assistant Secretary of each such Loan Party, or in the alternative
(other than in the case of the Borrower), a certificate stating that such
certificate or articles of incorporation or organization have not been amended
since the Amendment No. 2 Effective Date;
(2)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Amendment No. 3 Effective Date and certifying:
(i)    that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Amendment No. 3
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below or in the alternative (other than in
the case of the Borrower), certifying that such bylaws (or partnership
agreement, limited liability company agreement or other equivalent governing
documents) have not been amended since the Amendment No. 2 Effective Date,
(ii)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of this Amendment or any other document delivered in connection
herewith to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Amendment No. 3
Effective Date,
(iii)    that the certificate or articles of incorporation, certificate of
limited partnership, articles of incorporation, certificate of formation or
other equivalent organizational documents of such Loan Party has not

-8-

--------------------------------------------------------------------------------



been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above,
(iv)    as to the incumbency and specimen signature of each officer executing
this Amendment or any other document delivered in connection herewith on behalf
of such Loan Party; and
(3)    a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (2) above.
(f)    All reasonable costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel for the Amendment No. 3
Arranger) of the Administrative Agent and the Amendment No. 3 Arranger in
connection with this Amendment and the transactions contemplated hereby shall
have been paid, to the extent invoiced.
(g)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act that has been requested not less than five (5)
Business Days prior to the Amendment No. 3 Effective Date.
(h)    The aggregate principal amount of the Converted Term B-1 Loans plus the
aggregate principal amount of the Additional Term B-2 Commitments shall equal
the aggregate principal amount of the outstanding Term B-1 Loans immediately
prior to the effectiveness of this Amendment plus fees and expenses incurred in
connection with this Amendment.
(i)    The Borrower shall have paid to the Administrative Agent, for the ratable
account of the Lenders of the Term B-1 Loans all accrued and unpaid interest on
the Term B-1 Loans to, but not including, the Amendment No. 3 Effective Date on
the Amendment No. 3 Effective Date.
(j)    The Administrative Agent shall have received a Committed Loan Notice with
respect to a Term B-2 Borrowing not later than 1:00 p.m. three (3) Business Days
prior to the date of the proposed Borrowing.
(k)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of the Amendment No. 3 Effective
Date, with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date); provided that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

-9-

--------------------------------------------------------------------------------



(l)    At the time of and immediately after giving effect to this Amendment, no
Default shall exist or would result from the Amendment and related Credit
Extension or from the application of the proceeds therefrom.
(m)    The Administrative Agent shall have received a certificate, dated the
Amendment No. 3 Effective Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (i)
and (j) of this Article II.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 3 Effective Date.
ARTICLE III    

Representation and Warranties.
After giving effect to the amendments contained herein, on the Amendment No. 3
Effective Date the Borrower hereby confirms that: (a) this Amendment has been
duly authorized, executed and delivered by each Loan Party and constitutes the
legal, valid and binding obligations of each Loan Party enforceable against it
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity; (b) the representations
and warranties set forth in Article V of the Credit Agreement are true and
correct in all material respects on and as of the Amendment No. 3 Effective Date
with the same effect as though made on and as of the Amendment No. 3 Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects as of such earlier date) provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;
and (c) no Default or Event of Default has occurred and is continuing under the
Credit Agreement.
ARTICLE IV    

Miscellaneous
Section 4.1.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement or the other Loan Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Loan Parties that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein. Except as expressly waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms. This Amendment shall constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.

-10-

--------------------------------------------------------------------------------



Section 4.2.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 4.3.    Waiver. Each Lender delivering a Consent to this Amendment
hereby irrevocably waives its right to receive any payments under Section 3.05
of the Credit Agreement as a result of its Term B-1 Loans being repaid on the
Amendment No. 3 Effective Date and not on the last day of the Interest Period
applicable thereto.
Section 4.4.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 4.5.    Reaffirmation. Each Loan Party hereby expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby
and (ii) its guarantee of the Obligations under each Guaranty, as applicable,
and its grant of Liens on the Collateral to secure the Obligations pursuant to
the Collateral Documents.






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
EPICOR SOFTWARE CORPORATION,
    as the Borrower
By:    /s/ John D. Ireland    
Name: John D. Ireland
    Title: Senior Vice President,         General Counsel & Secretary
EGL HOLDCO, INC.,
    as Holdings
By:    /s/ John D. Ireland    
Name: John D. Ireland
    Title: Vice President & Assistant Secretary    
EPICOR INTERNATIONAL HOLDINGS, INC.,
    as a Guarantor
By:    /s/ John D. Ireland    
Name: John D. Ireland
    Title: Secretary
CRS RETAIL SYSTEMS, INC.,
    as a Guarantor
By:    /s/ John D. Ireland    
Name: John D. Ireland
    Title: President
EPICOR CANADA HOLDCO, INC.,
    as a Guarantor
By:    /s/ John D. Ireland    
Name: John D. Ireland
    Title: President
ROYAL BANK OF CANADA,
    as Administrative Agent and Collateral Agent
By:    /s/ Ann Hurley    
Name: Ann Hurley
    Title: Manager, Agency    




CONSENT TO AMENDMENT NO. 3
CONSENT (this “Consent”) to Amendment No. 3, dated as of January __, 2014 (the
“Amendment”) by and among the Borrower, the Guarantors, the Required Lenders and
the Administrative Agent, to the Credit Agreement, dated as of May 16, 2011, as
amended by Amendment No. 1 as of March 7, 2013, and Amendment No. 2, dated as of
September 20, 2013, among EPICOR SOFTWARE CORPORATION (F/K/A EAGLE PARENT,
INC.), a Delaware corporation (the “Borrower”), EGL HOLDCO, INC., a Delaware
corporation, ROYAL BANK OF CANADA, as administrative agent and collateral agent,
and each lender from time to time party thereto (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Amendment.
Term B-1 Lenders
The undersigned Term B-1 Lender hereby irrevocably and unconditionally approves
the Amendment. In addition, if the box below is checked, the undersigned
consents as follows (check box below):
to convert 100% of the outstanding principal amount of the Term B-1 Loan held by
such Lender (or such lesser amount allocated to such Lender by the Amendment No.
3 Arranger) into a Term B-2 Loan in a like principal amount. (cashless
rollover).
Revolving Credit Lenders
The undersigned Revolving Credit Lender hereby irrevocably and unconditionally
approves the Amendment.
IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.
Date: January __, 2014
________________________________________,
as a Lender (type name of the legal entity)
By:        
Name:    
Title:    
If a second signature is necessary:
By:        
Name:    
Title:    


JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of January [__], 2014 (this “Agreement”), by and
among [ADDITIONAL TERM LENDER] (each, an “Additional Term B-2 Lender”), EPICOR
SOFTWARE CORPORATION (F/K/A EAGLE PARENT, INC.), a Delaware corporation (the
“Borrower”) and ROYAL BANK OF CANADA (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of May 16,
2011 and amended by Amendment No. 1 dated as of March 7, 2013, Amendment No. 2
dated as of September 20, 2013 and Amendment No. 3 dated as of January [ ], 2014
(as further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among EPICOR SOFTWARE
CORPORATION (F/K/A EAGLE PARENT, INC.), a Delaware corporation (the “Borrower”),
EGL HOLDCO, INC., a Delaware corporation, ROYAL BANK OF CANADA, as
administrative agent and collateral agent, and each lender from time to time
party thereto (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Additional Term B-2 Commitments with Additional Term B-2
Lenders; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B-2 Lenders shall become Lenders pursuant to one or more Joinders;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Term B-2 Lender hereby agrees to provide the respective
Additional Term B-2 Commitments set forth on its signature page hereto pursuant
to and in accordance with Section 2.01(e) of the Credit Agreement. The
Additional Term B-2 Commitments provided pursuant to this Agreement shall be
subject to all of the terms in the Credit Agreement and to the conditions set
forth in the Credit Agreement, and shall be entitled to all the benefits
afforded by the Credit Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Collateral Documents.
Each Additional Term B-2 Lender and the Administrative Agent acknowledge and
agree that the Additional Term B-2 Commitments provided pursuant to this
Agreement shall constitute Term B-2 Commitments for all purposes of the Credit
Agreement and the other applicable Loan Documents. Each Additional Term B-2
Lender hereby agrees to make an Additional Term B-2 Loans to the Borrower in an
amount equal to its Additional Term B-2 Commitments on the Amendment No. 3
Effective Date in accordance with Section 2.01(e) of the Credit Agreement.
Each Additional Term B-2 Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 3 Arranger
or any other Additional Term Lender or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender.
Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B-2 Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term B-2 Lenders shall become Lenders under the Credit Agreement and
shall have the respective Additional Term B-2 Commitments set forth on its
signature page hereto, effective as of the Amendment No. 3 Effective Date.
For each Additional Term B-2 Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term B-2 Lender
may be required to deliver to the Administrative Agent pursuant to Section 10.07
of the Credit Agreement.
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of January [ ], 2014.


[NAME OF ADDITIONAL TERM B-2
LENDER]
By:        
Name:    
Title:    


If a second signature is necessary:
By:        
Name:    
Title:    


Additional Term B-2 Commitments:
$_________________________________


EPICOR SOFTWARE CORPORATION,
    as the Borrower
By:        
Name:
    Title:    
















Accepted:
ROYAL BANK OF CANADA
as Administrative Agent
By: __________________________
Name:
Title:





















































-11-